       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page11ofof14
                                                                        14



                   IN THEUNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                     *
                     Plaintiff,
                                             *
              v.
                                             *     No. 1:19-cv-01853-ELH

DR. KAREN B. SALMON, et al.,                 *
                     Defendants.             *

      *      *     *    *    *   *   *    *    *   *     *                         *
                 PROPOSED RESPONSE TO THE UNITED STATES’
                          STATEMENT OF INTEREST

                                   INTRODUCTION

       The United States’ main contentions proceed from a misapprehension of the record

in this case. That is, the United States recognizes “the propriety of the BOOST program’s

discriminatory-conduct ban,” but decries the Board’s actions as penalizing Bethel for its

beliefs. ECF 24, 12. However, this stance stems from the United States’ mistaken

understanding that the BOOST Board was attempting to “forc[e] Bethel to change its

statement of beliefs,” Id. at 15, a contention wholly unsupported by the record and contrary

to fact. The Board made a limited objection to a limited piece of operative language within

Bethel’s Admissions Policy, the portion of the Parent-Student handbook applicants would

review in deciding whether they met the criteria for entry to Bethel. The Board did not

examine other portions of the Parent-Student handbook where Bethel set forth its beliefs.

       None of the United States’ legal contentions withstand a proper examination of the

record. The Board properly enforced the BOOST program’s discriminatory-conduct ban
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page22ofof14
                                                                        14



because Bethel’s conduct in maintaining its Admissions Policy effectively communicated

to prospective applicants that, depending on the applicant’s sexual orientation or gender

identity status, the applicant could be at increased risk of expulsion. In the same way a

sign in a window effectively stops a store manager from having to make discriminatory

hiring decisions, Bethel’s Admissions Policy, with its discriminatory language, removed

the need for Bethel to “ask about, or consider” a student’s sexual orientation or gender

identity, see ECF 24, 3 (quoting ECF 19-3, 2). The necessary implication of the United

States’ position in this case is that, as long as religious beliefs are invoked, discriminatory

signs in windows may remain in place, unless a state agency charged with enforcement can

locate the prospective applicant who walked by the store front. Because the United States’

arguments are not consistent with the facts, they should not be accorded any weight in

deciding the motion for preliminary injunction, where Bethel bears the burden to clearly

establish likelihood of success on the merits.

                                     BACKGROUND

       Contrary to the United States’ assertion, ECF 24, 15, the Board never asked or

required Bethel to change its statement of beliefs.         In fact, Bethel’s self-identified

“Statement of Faith” appeared on the very next page from its admissions policy and

contained a very similar statement relating to marriage and gender identity: “We believe

that God created mankind in His image, male and female (Gen. 1:27, Gen. 5:2) and,

according to His word, marriage is a sacred union between one man and one woman (Gen.

2:18-24; 1 Corinthians 7:1-5; Mark 10:6-9; Romans 1:24-27) condemning a homosexual

lifestyle (Romans 1:24-26, 1 Timothy 1:10).” ECF 1-4, 8. The Board noted no objection


                                              2
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page33ofof14
                                                                        14



to this language or any part of the Parent-Student Handbook or statement of Bethel outside

for the Admissions Policy. ECF 19-10. No suggestion was made that any specific

language was required to replace the Admissions Policy language identified as

discriminatory by the Board. Instead, the Board offered general principles of decision,

including noting that “[a] discipline policy that focuses on conduct or behavior without

regard to the sexual orientation of the student does not violate the nondiscrimination

clause.” Id. The Board also provided examples of language that was acceptable even in

the context of an Admissions Policy, including statements related to religious beliefs and

statements generally related to the condemnation of sexual behavior that did not

specifically mention sexual orientation. ECF 19-12.

       In response to the Board’s articulation of its decisional principles, Bethel chose not

to not present any change in its Admissions Policy for the Board’s consideration. Bethel

did not offer to include any of the explanations given in its correspondence with the Board

in its Admissions Policy. Bethel also did not offer the frank disavowal of discrimination

in admissions present in the Dant affidavit, 19-3, ¶¶ 8, 9; Bethel’s Admissions Policy

contained a list of classes against which it would not discriminate, but did not list sexual

orientation among those classes or contain any other statement of non-discrimination in

admissions based on sexual orientation.

       As for the relevance of the Dant affidavit, on which the United States relies for the

proposition that Bethel did not discriminate in admissions on the basis of sexual orientation

in the 2017-2018 school year, ECF 24, 3, was signed October 25, 2019. This affidavit was

not before the Board when it made the decision at issue in this case in 2018 and the


                                             3
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page44ofof14
                                                                        14



statements it contains are phrased in the present tense with no temporal modifiers.

Moreover, Bethel, on its own initiative, has modified its handbook substantially since the

Board’s decision, compare ECF 19-13, 8 with ECF 19-5, 8. The 2019-2020 Handbook

language has never been considered by the Board. 1

       As explained more fully below, all of the United States’ legal arguments hinge on

these misinterpretations of the record. This Court should therefore consider the United

States’ acknowledgement that the BOOST nondiscrimination requirement’s conduct ban

is proper, but disregard the legal arguments which hinge on a misconception that the Board

assessed more than the operative Admissions Policy language.

                                        ARGUMENT

I.     THE BOARD DID NOT COMPEL OR PROHIBIT SPEECH, CAREFULLY
       LIMITING ITS ENFORCEMENT TO CONDUCT.

       In crafting principles to enforce the nondiscrimination requirement, the Board

“neither limited what [participating] schools may say nor required them to say anything.”

Rumsfeld v. Forum for Academic and Institutional Rights, Inc., 547 U.S. 47, 60 (2006)



       1
         The 2019-2020 Parent-Student Handbook continues to state that it is Bethel’s
behavioral “expectation that BCA students identify with . . . their biological gender,” and
that Bethel “reserves the right to decide whether misbehavior is serious enough to warrant
suspension or expulsion even for a first offense.” ECF 19-13, 36. Ms. Dant’s declaration
and the new handbook, each given full credit, state that 1) Bethel will admit students
without regard to gender identity; but 2) if a Bethel student does not “identify with . . . their
biological gender,” that student is subject to the possibility of immediate expulsion. Ms.
Dant has not provided any explanation of how this policy does not discriminate against
students based on the students’ gender identity, as prohibited by the current version of the
nondiscrimination law. This disconnect is relevant in considering the request for
preliminary injunction because the Board has had no opportunity to consider whether the
current handbook meets the current BOOST nondiscrimination requirement.


                                               4
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page55ofof14
                                                                        14



(“FAIR”). The United States, without pointing to what it views as expressive in Bethel’s

Admissions Policy, has described the Policy as “Bethel’s expression.” ECF 24, 7. It

appears to characterize the policy as expressive not because of any feature of the policy,

but because Bethel has “has repeatedly denied that it ever has excluded—and has

repeatedly disclaimed any intention to exclude—any child based on sexual orientation or

gender identity.” Id. But these statements of Bethel’s, not contained in the Admissions

Policy, have nothing to do with whether the Admissions Policy language itself is an

operative act of discrimination.

       As the United States admits, some language discriminates by its utterance. ECF 24

7-8. The Admissions Policy is just such language, as is illustrated by answering a simple

question: what did Bethel mean to express in crafting its admissions policy? Bethel, along

with schools everywhere when they sit down to write their admissions policy, meant to

express what criteria students must fulfill to be granted admission to their program. The

statement of those criteria is itself operative, and, when the criteria states that an individual

will be refused admission or subject to expulsion based on status-linked conduct, it is a

discriminatory act effected through speech.

       The United States’ discussion of Hurley illustrates the logical error it makes in its

flat denial of the operative nature of the Admissions Policy.              The United States

characterizes Hurley as holding that “applying the state’s anti-discrimination law to

prohibit the Council from excluding any message with which it disagreed . . . violated the

First Amendment.” ECF 24, 9. That statement itself is fair, but excluding a message is not

excluding a person, as the Hurley Court made clear. As described by the Court, the Council


                                               5
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page66ofof14
                                                                        14



wished to prevent a group formed “to celebrate its members’ identity as openly gay,

lesbian, and bisexual descendants of the Irish immigrants” from “carrying its own banner”

in the Council’s parade. Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Bos., 515

U.S. 557, 570, 572 (1995). In this case, by contrast, the Board has said nothing about

Bethel’s ability to limit the messages expressed by its students at school. The correct

analogy between this case and Hurley would be the state’s enforcement related to a

statement in the application to be in the parade. But the Supreme Court expressly noted

that Hurley did not involve “any dispute about the participation of openly gay, lesbian, or

bisexual individuals in various units admitted to the parade.” Id. at 572. And the Supreme

Court gave no particularly special evidentiary weight to the Council’s “disclaim[er of] any

intent to exclude homosexuals as such,” id. at 572; there was no contrary evidence that the

parade application or the Council’s policies contained language discouraging or forbidding

non-heterosexual parade-float applicants.

       Bethel has not proposed to host a parade, create a video, or engage in any other

expressive conduct. It wrote an Admissions Policy as part of a larger Parent-Student

handbook. That Admissions Policy works just like a sign in a window. It lets the world

know who is and who is not invited to apply to Bethel. It expresses no message beyond

the content of the Policy. It is on this basis that this case is also entirely distinct from

Lucero, which deals with the exact opposite issue—where conduct, containing no speech,

is nevertheless expressive. There, the court was concerned with the question of whether

the videos wedding videographers make are expressive communication. It held yes, both

because (1) “[t]he Supreme Court long ago recognized that ‘expression by means of motion


                                             6
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page77ofof14
                                                                        14



pictures’” is expressive content under the First Amendment, Telescope Media Grp. v.

Lucero, 936 F.3d 740, 750–51 (8th Cir. 2019) (quoting Joseph Burstyn, 343 U.S. at 502);

and (2) the creation of the videos in question required editorial control and judgment over

what to include, in what order to include it, and what elements should be set to music.

Lucero, 936 F.3d at 751.

       There is no long tradition of the Supreme Court recognizing policies governing

membership as expressive conduct equivalent to speech; in contrast, such policies are

regarded as conduct subject to regulation. In Christian Legal Society Chapter of the

University of California, Hastings College of the Law v. Martinez, the Court held that

Hastings, a public law school, engaged in “reasonable and viewpoint neutral” regulation

when it rejected the Christian Legal Society’s application to be an official student group

because its “bylaws . . . barred students based on religion and sexual orientation.” 561 U.S.

661, 697, 672 (2010) (emphasis added). The Court did not require evidence that a student

had actually been rejected under those bylaws, but nevertheless held that Hastings’

nondiscrimination policy “aims at the act of rejecting would-be group members without

reference to the reasons motivating that behavior,” and was therefore no infringement of

the Christian Legal Society’s First Amendment rights. Id. at 697. 2


       2
          This holding by the Supreme Court casts the United States’ reliance on an
unpublished decision of the District Court of North Carolina, Alpha Iota Omega Christian
Fraternity v. Moeser, No. 1:04 CV 00765, 2006 WL 1286186 (M.D.N.C. May 4, 2006), in
a bizarre light. The United States has not explained how that court’s reasoning could retain
even persuasive authority after the Supreme Court’s decision in Martinez, when the two
cases reached opposite results when considering whether a nondiscrimination requirement
for membership can constitute viewpoint discrimination. ECF 24, 10. Similarly, Doe v.
Univ. of Michigan, 721 F. Supp. 852 (E.D. Mich. 1989), is inapposite because it dealt with

                                             7
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page88ofof14
                                                                        14



       Similarly, the Supreme Court has recognized that speech that is only incidental to

conduct, like an Admissions Policy’s statement of the admissions policy, is not protected

by the First Amendment. Rumsfeld v. Forum for Academic and Institutional Rights, Inc.

(“FAIR”), 547 U.S. 47, 62 (2006). In FAIR, the Court rejected the law schools’ contention

that compelled statements of fact, like “The U.S. Army recruiter will meet interested

students in Room 123 at 11 a.m.,” were compelled speech. Id. at 62. The Court reasoned

that such statements were “plainly incidental to the . . . regulation of conduct” at issue in

that case, and that “it has never been deemed an abridgment of freedom of speech or press

to make a course of conduct illegal merely because the conduct was in part initiated,

evidenced, or carried out by means of language, either spoken, written, or printed.” Id.

Bethel’s Admissions Policy is even more analogous to the Court’s example of

discriminatory sign in the window than was the law schools’ example of scheduling

announcements. The Admissions Policy serves the exact function of a discriminatory

sign—it explains to the public who is not welcome to apply.

       Further, whether the Board may “dictat[e] the parameters of Bethel’s beliefs and its

rules of student behavior in expression of those beliefs,” ECF 24, 10, is simply not at issue

in this case. The Board never sought to look behind the Admissions Policy to examine the




a harassment policy that sought to directly regulate student speech and supported, for
example, the discipline of a student for “reading an allegedly homophobic limerick during
a scheduled class public-speaking exercise.” Id. at 865. There is no contention in this case
that the Board sought to examine, let alone prohibit, any speech by Bethel outside of its
operative policies related to admissions and student discipline that could lead to expulsion,
which are directly tied to whether or not Bethel engages in discrimination in admissions.


                                             8
       Case
        Case1:19-cv-01853-SAG
             1:19-cv-01853-SAG Document
                                Document33-1
                                         35 Filed
                                             Filed12/18/19
                                                   12/18/19 Page
                                                             Page99ofof14
                                                                        14



content or viewpoint of Bethel’s teachings. Instead, the Board examined one statement,

that was made within the Admissions Policy, and “concluded that a handbook recipient

may reasonably view this statement, on its face, as a prohibition on students with a non-

heterosexual identity . . . [and] the policy as one that allows denial of admission or

discipline or expulsion on the basis of his or her sexual orientation.” ECF 19-10. The

Board’s conclusion that Bethel’s statement that student “conduct” was expected to align

with the “view” that marriage is a covenant between “one man and one woman” and that

students are “required to identify with . . . their biological gender,” id., constituted status

discrimination is well-supported by the Supreme Court’s treatment of status and conduct.

The Court’s “decisions have declined to distinguish between status and conduct in this

context” of sexual orientation discrimination. Martinez, 561 U.S. at 689 (citing Lawrence

v. Texas, 539 U.S. 558, 575 (2003); id., at 583 (O’Connor, J., concurring in judgment)).

Moreover, federal law supports the proposition that sexual orientation discrimination is

often carried out through discrimination based on conformance with gender-marker

stereotypes. E.g. Prowel v. Wise Bus. Forms, Inc., 579 F.3d 285, 291 (3d Cir. 2009)

(explaining the difficulty in discerning whether discrimination is because of

“homosexuality,” “effeminacy,” or “both”).

       The United States appears to be taking the position that even when a policy

discriminates on its face, deference must be given to denials of discriminatory conduct, if

they are made by people who refer to their religious beliefs as motivation for the

discriminatory policy. ECF 24, 6, 7. But there is no reason to believe that such an approach

could ever be adequate for enforcement of a nondiscrimination requirement, and the United


                                              9
      Case
       Case1:19-cv-01853-SAG
            1:19-cv-01853-SAG Document
                               Document33-1
                                        35 Filed
                                            Filed12/18/19
                                                  12/18/19 Page
                                                            Page10
                                                                 10ofof14
                                                                        14



States has provided no citation to any source endorsing or requiring this type of evidentiary

limitation.

       The record in this very case contradicts any assertion that such reliance is adequate;

the Board began with this approach. In the beginning of the BOOST program, the Board

accepted the sworn statements of all applicant schools that they did not discriminate on the

basis of sexual orientation. E.g., ECF 1, Compl. ¶ 73. However, after a complaint was

made, the Board found it necessary to examine whether schools had signed those

statements in direct contrast to the operative language in their handbooks. ECF 22-1, ¶ 7.

They had. A cursory examination of the example language MSDE prepared indicates that

schools, who had each signed an assurance that they did not discriminate on the basis of

sexual identity in admissions, had written policies like the following: (1) “the school

reserves the right . . . to refuse admission of an applicant or discontinue enrollment of a

student . . . [for] living in, condoning, or practicing homosexual lifestyle or alternative

gender identity;” (2) the school “reserves the right to refuse admission of an applicant or

discontinue enrollment of a student . . . [for] homosexual orientation;” and (3) the school

“does not admit or retain individuals who engage in . . . homosexual conduct.” ECF 19-

12, 2-6. Therefore, the United States’ intimation that reliance on sworn statements from

the subject schools could substitute for evidentiary examination of operative policies is

contradicted by the record.

        The record reflects that the Board properly limited its examination of Bethel’s

speech to only that speech incidental to its conduct relevant to the nondiscrimination

requirement—the Admissions Policy. Bethel’s written policy indicated to the Board that


                                             10
      Case
       Case1:19-cv-01853-SAG
            1:19-cv-01853-SAG Document
                               Document33-1
                                        35 Filed
                                            Filed12/18/19
                                                  12/18/19 Page
                                                            Page11
                                                                 11ofof14
                                                                        14



Bethel discriminated in admissions based on sexual orientation, and Bethel declined to

amend the policy in any way to reflect statements it made to the Board about its practice

that conflicted with the written policy. Potential applicants to Bethel would never see the

explanations Bethel. Those applicants made the decision to apply or not apply for the

2017-2018 school year based on Bethel’s Admissions Policy as written. Because that

policy contained no statement of nondiscrimination related to sexual orientation status and

indicated that applicants would be subject to expulsion and discipline based on status-

linked conduct, the Board properly found Bethel’s policy noncompliant.

II.    THE UNITED STATES DOES NOT ESTABLISH THAT THE BOARD TREATED
       BETHEL DIFFERENTLY BASED ON BETHEL’S RELIGIOUS BELIEFS, AND
       SUPPLIES NO OTHER BASIS FOR A FREE EXERCISE CLAUSE VIOLATION.

       The record reflects that the BOOST program allows participation by private schools

regardless of affiliation or non-affiliation with religion. ECF 22-1, 5-14. Moreover,

disapproval of non-heterosexual orientation, same-sex marriage, and gender identity that

does not conform to the gender identity assigned at birth are beliefs held by some secular

and some religious people and is not inherently religious. Obergefell v. Hodges, 135 S. Ct.

2584, 2602 (2015) (sincerely held beliefs about marriage may stem from “religious or

philosophical” views).    Conversely, many religious people deeply hold religiously-

motivated beliefs in nondiscrimination based on sexual orientation and gender identity.

E.g. ECF 16-2 (collecting legislative history on the topic). Neither the United States nor

Bethel has supplied any evidence (the burden for proponents of a preliminary injunction)

that the BOOST Board treated religious institutions holding that belief differently from

nonreligious institutions, or that any distinction was made between the different religious


                                            11
      Case
       Case1:19-cv-01853-SAG
            1:19-cv-01853-SAG Document
                               Document33-1
                                        35 Filed
                                            Filed12/18/19
                                                  12/18/19 Page
                                                            Page12
                                                                 12ofof14
                                                                        14



institutions before the Board that all hold that belief. In fact, the currently operative

pleading in this case reflects Bethel’s acknowledgement that schools with beliefs similar

to its own were permitted to carry on in the program. ECF 1, Compl. ¶¶ 131-133.

Moreover, one of those schools Bethel self-identifies as holding similar beliefs,

Broadfording Christian Academy, did not change its handbook language before being

permitted to participate in BOOST. ECF 19-12, 5. There is ample evidence that the Board

examined each school based on the neutral criteria it established for compliance with the

nondiscrimination requirement.

      Given the record, claims like those recognized in Trinity Lutheran Church of

Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017) and Masterpiece Cakeshop, Ltd. v.

Colorado Civil Rights Com’n, 138 S.Ct. 1719 (2018) are inapposite. In particular, Bethel

was not prevented from participating in the BOOST program “solely because of their

religious character.” Trinity Lutheran, 137 S. Ct. at 2021. Bethel, along with any secular

school that applied to the BOOST program, was merely required to meet the basic

requirements of the program, which include adherence to the nondiscrimination provision.

Bethel was not excluded from BOOST because “it refused to revise its statements of its

beliefs and its expectations for students in the Parent-Student Handbook.” ECF 24, 14. As

explained above, Bethel was never asked to revise its statements of its beliefs even in the

Parent-Student Handbook. Instead, Bethel refused to alter its Admissions Policy, in any

way of its own choosing, to clarify to the average reader that it did not discriminate in

admissions against applicants based on sexual orientation.




                                            12
      Case
       Case1:19-cv-01853-SAG
            1:19-cv-01853-SAG Document
                               Document33-1
                                        35 Filed
                                            Filed12/18/19
                                                  12/18/19 Page
                                                            Page13
                                                                 13ofof14
                                                                        14



       Bethel and the United States “can point to no specific evidence demonstrating that

the [Board] acted other than out of a sincere commitment to equality and non-

discrimination,” Fulton v. City of Philadelphia, 922 F.3d 140, 159 (3d Cir. 2019), and

therefore have not demonstrated any likelihood of success on the merits of their Free

Exercise claims. The remainder of the United States’ arguments on this point are addressed

fully in the Board’s prior briefing on the preliminary injunction at ECF 22, 13-23.

                                      CONCLUSION

       Bethel is not likely to succeed on the merits of its claims at trial and the motion for

preliminary injunction should be denied.

                                                  Respectfully submitted,

                                                  BRIAN E. FROSH
                                                  Attorney General of Maryland

                                                  /s/ Sarah W. Rice
                                                  ___________________________
                                                  SARAH W. RICE (NO. 29113)
                                                  ROBERT A. SCOTT (NO. 24613)
                                                  ASSISTANT ATTORNEYS GENERAL
                                                  Assistant Attorneys General
                                                  200 Saint Paul Place, 20th Floor
                                                  Baltimore, Maryland 21202
                                                  srice@oag.state.md.us
                                                  410-576-7847
                                                  (410) 576-6955 (facsimile)

December 18, 2019                                 Attorneys for State Defendants




                                             13
      Case
       Case1:19-cv-01853-SAG
            1:19-cv-01853-SAG Document
                               Document33-1
                                        35 Filed
                                            Filed12/18/19
                                                  12/18/19 Page
                                                            Page14
                                                                 14ofof14
                                                                        14



                          CERTIFICATE OF SERVICE

      I certify that, on this 18th day of December, 2019 the foregoing was served by

CM/ECF on all registered CMF users.




                                             /s/ Sarah W. Rice
                                             ________________________
                                             Sarah W. Rice




                                        14
